DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed on 02/012022, with respect to claims 1-8 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman et al. (EP 2549663) hereinafter Houtman  and further in view of Tong et al. (US Pub:  20160254855 A1) hereinafter Tong

As to claim 1.  a satellite multibeam telecommunication system comprising at least one satellite provided with at least one high-power amplifier, a digital processor,  (Houtman [0017] Fig. 1, a satellite offering hundreds of narrow beams)
 (Houtman [0037] –[0039] Fig. 1, Fig. 4, each forward carrier of satellite is hopped across satellite beams and return link is not beam hopped)
Houtman does not teach with at least one high-power amplifier, a digital processor, the digital processor  being configured to digitize the return channel beams and aggregate them, the bandwidth of the return channel beams being proportional to the temporal allocation on the go channel beams.
Tong teaches with at least one high-power amplifier, a digital processor, (Tong [0046][0055]  Fig. 4,  satellite includes, power amplifiers,  digital processor) 
 the digital processor  being configured to digitize the return channel beams and aggregate them, (Tong [0040] [0042] Fig. 2, digital transponder unit 202 suitably receives sub-band spectra from the various uplink beams 204, divides the sub-band spectra into frequency slices  i.e., digitized, that can be individually routed across the various beams, and recombines the various slices to create new downlink beams 216)
the bandwidth of the return channel beams being proportional to the temporal allocation on the go channel beams. (Tong [0031] Fig. 1, bandwidth allocation on both uplinks 204 and downlinks 216 can be adjusted in real time during operation, for example, to re-assign excess bandwidth to beams or sub-bands experiencing increased traffic demands)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tong with the teaching of Houtman because Tong teaches that digitally processing uplink signals  would enhance overall capacity through additional digital signal. (Tong [0042]
As to claim 8 Tong teaches a method for managing a digital processor of a satellite Tong  (Tong [0040] [0044] Fig. 2, Fig. 4,   DSP payload 400 readily scales to implementations of any size by simply adding or removing processing cards from cabinet 402 and implementations include, any number of transponder cards 404 as well as one or more resource management cards 406. i.e., managing DSP)
of a satellite of a satellite multibeam telecommunication system (Tong [0029] Fig. 2, multi-beam, satellite telecommunication system)
wherein the return channel beams are digitized and they are aggregated(Tong [0040] [0042] Fig. 2, digital transponder unit 202 suitably receives sub-band spectra from the various uplink beams 204, divides the sub-band spectra into frequency slices  i.e., digitized, that can be individually routed across the various beams, and recombines the various slices to create new downlink beams 216)
, the bandwidth of the return channel beams  being proportional to the temporal allocation on the go channel beams(Tong [0031] Fig. 1, bandwidth allocation on both uplinks 204 and downlinks 216 can be adjusted in real time during operation, for example, to re-assign excess bandwidth to beams or sub-bands experiencing increased traffic demands)
Tong does not teach with go channel beam hopping and without return channel beam hopping,
Houtman teaches with go channel beam hopping and without return channel beam hopping, (Houtman [0037] –[0039] Fig. 1, Fig. 4, each forward carrier of satellite is hopped across satellite beams and return link is not beam hopped)


Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman, Tong and further in view of Turgeon et al. (US Pub: 20170366263) Turgeon 

As to claim 2 the combination of  Houtman and Tong does not teach wherein the high-power amplifier is a traveling wave tube or a solid state power amplifier.  
Turgeon teaches wherein the high-power amplifier is a traveling wave tube or a solid state power amplifier. (Turgeon [0050] each high power amplifier HPA 318 amplifies the RF signal it receives so that the RF signal has sufficient power to enable transmission thereof from the satellite 100 in space to an ST, which may be on the ground, each HPA 318 can be, e.g., a liner traveling wave tube high power amplifier)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of Zheng and Hreha because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])

As to claim 4 the combination of  Houtman and Tong does not teach comprising, for each return channel beam, an amplifier upstream of the digital processor . 
Turgeon teaches comprising, for each return channel beam, an amplifier upstream of the digital processor.  (Turgeon [0070] Fig. 5, in the return link, optical amplifier OA 504, is upstream of DSP 516)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of the combination of  Houtman and Tong because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])

As to claim 5 the combination of Houtman, Tong and Turgeon specifically Turgeon teaches comprising, for each return channel beam, a frequency converter downstream of the amplifier and upstream of the digital processor.   (Turgeon [0070] Fig. 5, in the return link, frequency down converters 514 are upstream of DSP 516 and downstream of OA 504 )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Turgeon with the teaching of Houtman and Tong because Turgeon teaches that using a liner traveling wave tube high power amplifier would ensure RF signal received has sufficient power thereby enabling transmission thereof from the satellite in space to an terminal. (Turgeon [0050])
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman, Tong and further in view of Gayrard et al. (US Pub: 20140112241) hereinafter Gayrard

As to claim 3 the combination of Houtman and Tong  specifically Tong teaches  wherein the digital processor is a transparent digital processor or a regenerative digital processor.  
Tong teaches wherein the digital processor is a transparent digital processor or a regenerative digital processor. (Tong [0040] Fig. 3, regeneration module 308 is any hardware and/or software construct(s) capable of further processing the digital data encoded within the various frequency slices 310, processing is executed by one or more fixed ASICs or programmable chips 314 embedded within payload 300)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tong with the teaching of Houtman because Tong teaches that digitally processing uplink signals  would enhance overall capacity through additional digital signal. (Tong [0042]

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman, Tong, Turgeon  and further in view of Hreha et al (US Pub: 20180006382) hereinafter Hreha

As to claim 6 the combination of Houtman, Tong and Turgeon does not explicitly teach comprising, for each return channel beam, a multiplexer downstream of the frequency converter and upstream of the digital processor
Hreha teaches comprising, for each return channel beam, a multiplexer downstream of the frequency converter and upstream of the digital processor (PN).  (Hreha [0081] Fig. 6, in the return beams, MUX 450 which outputs 9 signals, output of MUX 450 is provided to down converter 452, output of down converter 452 is provided to digital channelizer 442)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hreha with the teaching of Houtman and Tong  because Hreha teaches  upconverters in forward path and return path would enhance  frequency of the signal. (Hreha [0081])

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houtman, Tong and further in view of  Hreha et al (US Pub: 20180006382) hereinafter Hreha

As to claim 7 the combination of Houtman and Tong does not teach comprising, in the return channel, downstream of the digital processor (PN), a frequency converter, a power amplifier and a transmission antenna feed, disposed in series
Hreha  teaches comprising, in the return channel, downstream of the digital processor (PN), a frequency converter, a power amplifier and a transmission antenna  (Hreha [0081] Fig. 6, in the return beams, digital channelizer 442, down converter 452, MUX 450, amplifier 456 and antenna 406 are in series)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hreha with the teaching of Houtman and Tong  because Hreha teaches  upconverters in forward path and return path would enhance  frequency of the signal. (Hreha [0081])

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ATIQUE AHMED/Primary Examiner, Art Unit 2413